Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 May 2021 has been entered.
              PRIORITY
Acknowledgment of Provisional Application 62/273220, filed on 30 December 2015, is made.
          CLAIMS UNDER EXAMINATION
Claims 22 and 24-30 are pending and have been examined on their merits.

WITHDRAWN REJECTIONS:

The rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.



NEW GROUNDS OF REJECTION

New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 22 has been amended to recite:
“measuring a reference intensity, said reference intensity measurement being made by the analyzer prior to introducing a sample into the sensory by illuminating the reflective later of the sensor with light of one or more wavelengths through a portion of the sensor using the at least one light source, and measuring the light reflected after passing the empty  reflective layer of he detector”.

On page 5 of the arguments filed on 28 May 2021, the Applicant states support for this amendment can be found at [0089]. Examiner notes [0089] of the PG Pub discloses the following: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The section of the Specification pointed to by the Applicant does not provide support for the steps now recited in claim 22. As set forth in [0089], values are obtained with and without a sensor inserted. Claim 22 encompasses values made before and after a sample has been introduced to a sensor. While the specification recites ([0026]):
the reference intensity is obtained by inserting a reference sensor into the analyzer, illuminating reference sensor, and measuring an intensity of light received at the detector

the section pointed to in the arguments do not provide support for the claim amendment.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22  has been amended to recite “the empty reflective layer”. While claim 22 recites “a reflective layer”, and has been amended to recite a sensor that does not contain a sample (hence, an empty sensor), there is a lack of antecedent basis for “the empty reflective layer”. It is unclear if the Applicants means there is more than one reflective, or if the Applicant means the reference intensity is measured before a sample is introduced to the sensor. Appropriate correction is required. Claims 24-30 are included in this rejection because they depend on claim 22.

  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nagale et al. (previously cited; Biosensor For Measurement Of Species In A Body Fluid. US 2007/0281321 A1 2007) in view of Bambot et al. (previously cited; System and Method For Measurement And Analysis Of A Sample By Absorption Spectrophotometry. 2002/0140940 2002), Agilent Technologies (previously cited; Agilent Cary 7000 Universal Measurement Spectrophotometer pages 1-12. 2013) and Agilent Technologies (Agilent ChemStation for UV-visible Spectroscopy. 2011, pages 100-102) as evidenced by Encyclopedia Britannica (previously cited; definition: plasma, 2020, pages 1-3)



Nagale et al. teach devices configured to detect the level of a biomarker in a body fluid and methods of using the device (Abstract). The art teaches the analysis of bilirubin in blood ([0022] [0025] [0059]). Nagale discloses a device (element 100, Figure 1) comprising a support, a first electrode, a second electrode and a chamber ([0004]). The device comprises a sample area configured to receive the biomarker and a biological recognition element specific for the biomarker ([0004]).  Because the device recognizes the presence of a biomarker, it is broadly interpreted to be a sensor. The art teaches said device is inserted into or fluidly connected to a detector, such as commercially available spectrometers, spectrophotometers and electrochemical detectors, such that reaction product produced in the device may be provided to the detector for detection ([0031]). Because the detector is able to detect a substance, it is broadly interpreted to be an analyzer. Therefore Nagale teaches a sensor that is inserted into a detector.



As set forth above, the art teaches the use of a detector, such as commercially available spectrometers, spectrophotometers and electrochemical detectors, such that reaction product produced in the device may be provided to the detector for detection. The detector is illustrated in Figure 1 (element 130). The art teaches the detector is in contact with the electrodes of the device. Figure 1 illustrates the detector is connected to electrical leads (element 135). The art discloses the use of light absorption or emission detectors or a detector that utilizes ultraviolet light ([0030]). Therefore the art is interpreted to teach an analyzer comprising a light source, a detector and an electrical contact structure that meets the limitations of claim 22).

As set forth above, the art teaches “a sample area configured to receive the biomarker and a biological recognition element specific for the biomarker”. Therefore the art teaches a sample is introduced at a sample inlet. The sample may be whole blood 

It is of note the art teaches the sensor electrodes are connected to a detector which consists of electronics capable of measuring current flow in the sensor as the result of detecting an analyte ([0057]) which may be bilirubin ([0059]). Because the analyzer measures current, the analyzer is interpreted to determine the sample is sufficient and ready to be measured. 

Nagale teaches the sensor comprises an insulating layer ([0014]), a protective layer ([0016]) and insulating layers ([0045]). The art teaches “one or more additional layers may be disposed on the support and on the insulating layer or sample transfer layer” ([0046]).

As set forth above the art teaches the sensor can be inserted into a detector such as a spectrophotometer. 

While Nagale suggests the use of a detector that measures reflectance, the art is silent regarding the use of a reflective layer in a sensor.

While Nagale teaches measuring bilirubin in a blood sample, the art is silent regarding the use of a filter.

While Nagale teaches the use of an analyzer, the art does not teach measuring a reference intensity, or correcting measured intensity as now recited in claim 22.

Agilent 2013 discloses a spectrophotometer measures reflectance (page 2, left column, highlighted section). Agilent teaches operating a spectrophotometer by inserting your sample (page 2, right column, second paragraph).

Agilent 2011 outlines data processing for a spectrophotometer. The art teaches all of these processes are implemented in firmware within the instrument using internal data processing and algorithms (see page 10). The art teaches reference and sample intensity are measured in a standard measurement sequence (see page 11, second paragraph). The art teaches that to generate a sample spectrum two steps are required. First a “reference” intensity spectrum, I0, is measured (see last paragraph of page 12). It is of note the reference intensity is measured with a blank (hence, with no sample present). The art teaches the intensity measured by the sample is divided by the reference intensity I0 (see page 13).


Bambot et al. disclose a system and method for measurement and analysis of a sample (Abstract). The art teaches a blood sample (hence, a liquid) ([0017] [0020]). Bambot teaches:


Said device comprises: a sample receptacle comprising a plurality of layers including a transparent layer, a channel layer and a reflective layer coupled to one another allowing for fluid communication within and among the layers to allow for illumination by a light source and interrogation and analysis by a light measuring device ([0009] [0013]). The reflective surface is adjacent to a housing/chamber to store the sample of interest to be measured as the light source interrogates the sample at a first wavelength ([0013]). As the light causes the sample to reflect and/or fluoresce at a second wavelength(s), the reflected and/or fluoresced light is collected and measured by a light measuring device, e.g. a spectrometer. The measuring device then compares the properties of the collected light to properties of known characteristics. The art teaches the access layer 210 comprises an opaque reflective surface to serve as the reflective background for the invention ([0014]). The access layer further comprises at least a first reflective access opening ([0013]). The first reflective access opening allows for the delivery of the sample ([0013]). Said opening is interpreted to be an inlet. Therefore the liquid sample passes from the inlet to the reflective layer. Because the receptacle responds to light, it is broadly interpreted to be a sensor. As recited above, the receptacle comprises a reflective layer and an inlet. 



Bambot teaches the device may comprise a separation zone wherein certain components may be filtered and separated from the sample ([0022]). For example, red blood cells may be separated ([0022]). It is well known in the art that an erythrocyte is a red blood cell. Therefore Bambot is interpreted to inhibit passage of erythrocytes. Bambot teaches the sample is deposited at port 710 (hence, an inlet), and then enters a separation zone 720 for filtration. The filtered/separated sample then proceeds to the transport and detection zone 730 before reaching the reflective 740 element ([0023] [0024]). Therefore the sample flows from the inlet through the filter, and ultimately to a reflective element. Further, said filter is interpreted to be between an inlet and a reflective element. As illustrated in Figure 1, light is reflected from the reflective layer. The art illustrates a sample volume. Therefore light passes through the sample. Bambot 

It would have been obvious to combine the teachings of the prior art by using a reflective layer in the sensor taught by Nagale. One would have been motivated to do so since Nagale teaches a biosensor for measuring blood bilirubin and suggests the use of a device that measure reflectance, and Bambot teaches using a reflective layer in a sensor to measure blood bilirubin. Because Nagale suggests the use of a detector that measures reflectance, a taught by Agilent, the skilled artisan would incorporate a layer that reflects light. One would have had a reasonable expectation of success since Bambot teaches blood bilirubin can be analyzed using a sensor with a reflective layer. One would have also expected success since Nagale teaches the sensor can comprise additional layers. One would have expected similar results since both references are directed to analyzing bilirubin. The skilled artisan would use a filter between the inlet and a reflective layer since Bambot teaches this configuration for measuring bilirubin. One would have been motivated to use a filter since Bambot teaches doing so to remove red blood cells. Bambot identifies these as interfering substances ([0022]). One would use a filter to prevent the measurement of any substances that would interfere with measurement by the detector. One would have expected similar results since both references are directed to analyzing bilirubin. 

0. The skilled artisan would use a known method of data processing for a spectrophotometer. One would have had a reasonable expectation of success since Agilent teaches data can be processed internally by an analyzer using an algorithm by the disclosed steps. One would have expected similar results since Nagale teaches a device that is connected to a detector, such as commercially available spectrometers and spectrophotometers, and Agilent discloses a spectrophotometer. Therefore claim 22 is rendered obvious (claim 22).

The art teaches the use of calibration information (hence, a calibration factor) for the detector ([0029]). The art teaches it is applied to measurements ([0032] [0057]). Therefore claim 29 is included in this rejection (claim 29).

Nagale suggests the use of blood plasma ([0052]). As evidenced by Encyclopedia Britannica, plasma is the liquid part of blood that does not contain cells. Therefore the use of blood plasma means cells (including erythrocytes) have been removed. Therefore claim 30 is included in this rejection (claim 30).

Therefore Applicant’s invention is rendered obvious as claimed.


APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 28 May 2021 are acknowledged. The arguments are made in light of the amendments made to claim 22. The Applicant argues Ball et al. does not teach this limitation. The Applicant asserts claim 22 now recites a first measurement made at a first time point and a second measurement made at a second time point. The Applicant argues each of these two discrete measurements would involve both signal and noise and be associated with their own signal-to-noise ratios. 

The Applicant argues nothing in Ball teaches or suggests a first measurement taken at a first point in time should be compared with a second measurement taken at a second point in time to determine a signal-to-noise ratio. Rather, Ball describes that for any measured signal (e.g., the first or the second measurements of the claims) a component of the measured signal will be caused by noise and should ideally be reduced. Thus, while each of the reference intensity measurement (a first measurement at a first time point) and the reflectance measurement (a second measurement at a second time point) may be associated with their own signal to noise ratios, nothing in the cited art teaches or suggests that dividing the reflectance measurement by the reference intensity measurement should be interpreted as a signal-to-noise ratio.


The Applicant argues the Examiner has both asserted that dividing the reflectance measurement by the reference intensity measurement should be interpreted as a signal-to-noise and that this somehow corrects the sample measurement.
The Applicant argues it is therefore unclear how (according to the rejection) dividing the reflectance measurement by the reference intensity measurement also corrects the sample measurement. The Applicant argues Anderson does not cure the deficiencies of Ball.

EXAMINER’S RESPONSE

As set forth above, the Applicant asserts claim 22 now recites a first measurement made at a first time point and a second measurement made at a second time point. The Applicant argues the claim comprises two discrete time points. Examiner notes claim 22 does not recite any temporal requirements, and does not recite measurement at different time points. Therefore the arguments are not commensurate with the scope of claim 22. Examiner notes new grounds of rejection have been set forth above to address the amended claims.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nagale in view of Bambot et al. and Agilent (2013) and Agilent (2011) as evidenced by Encyclopedia Britannica as applied to claim 22 above and further in view of Phillips et al. (previously cited; Automated initiation Of Timing Of Reflectance Readings. Patent 5049487 1991).

The teachings of Nagale, Bambot and Agilent as recited above are reiterated.


Bambot does not explicitly teach analyzing the sample using a target wavelength to detect bilirubin and a second wavelength to correct for contaminants.

Phillips teaches a method for determining the presence of an analyte in a fluid (Abstract). Said fluid may be blood (column 1, line 12). Reflectance measurements are made at two separate wavelengths in order to eliminate interferences (Abstract). With whole blood, readings are taken at two different wavelengths with the reading at one wave length used to subtract out background interference caused by hematocrit, blood oxygenation, and other variables which may affect the result (column 3, lines 53-57).

It would have been obvious to combine the teachings of Bambot and Phillips by performing the method of claim 11 using two different wavelengths. One would have been motivated to do so since Philips teaches doing so when analyzing a blood sample for a specific analyte. The skilled artisan would do so to eliminate interferences made by other blood components, as taught by Phillips. One would subtract out the reading taken at the second wavelength from the first to correct for interfering components, as taught by Philips. One would have had a reasonable expectation of success since Phillips teaches two different wavelengths can be used to determine an analyte in a blood sample. One would have expected similar results since both Bambot and Phillips claim 26).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagale in view of Bambot et al., Agilent (2011) and Agilent (2013) as evidenced by Encyclopedia Britannica as applied to claim 26 above and further in view of Kazmierczak et al. (previously cited; Direct Spectrophotometric Method for Measurement of Bilirubin in Newborns: Comparison with HPLC and an Automated Diazo Method. Clinical Chemistry 2002 pages 1096 – 1097).

The teachings of Nagale, Bambot and Agilent as recited above are reiterated. It is of note Bambot uses the wavelength of bilirubin ([0012]). While Figure 3 discloses the wavelength of bilirubin and several additional blood components, the illustration is not visually clear.

Kazmierczak teaches a spectrophotometric assay. The art discloses the absorbance of bilirubin is at a wavelength of 454 nm (hence, approximately 480 nm) (page 1096, left column, first paragraph). The art teaches hemoglobin absorbs at 528 nm (hence, approximately 525 nm).

It would have been obvious to use a wavelength of 454 nm in the method of Bambot. One would have been motivated to do so since Kazmierczak teaches bilirubin can be detected at this wavelength. One would have had a reasonable expectation of success since Kazmierczak teaches detects bilirubin at this wavelength. One would have expected similar results since Bambot and Kazmierczak both measure the same analyst claim 27). Further, one would use a wavelength of 525 nm in the method of Bambot. As recited above, Bambot teaches correcting for interfering blood components. One would have been motivated to use a wavelength of 525 nm since Kazmierczak teaches hemoglobin can be detected at this wavelength. One would do so to correct for interference contributed by this blood component. One would have had a reasonable expectation of success since Kazmierczak teaches hemoglobin can be detected at this wavelength. One would have expected similar results since Bambot and Kazmierczak both measure blood samples using a spectrophotometric assay. Therefore claim 28 is rendered obvious (claim 28).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagale in view of Bambot, Agilent (2013) and Agilent (2011) as applied to claim 22 above, and further in view of Isaacs et al. (previously cited; Method and apparatus for color spectrophotometry. US3874799A 1973).

Claim 22 is rejected as recited above. The teachings of the prior art as recited above are reiterated. Further, Bambot discloses ([0017]):
Once the various wavelengths of the light are collected, they are separated and quantified. FIG. 3 shows an illustrative graph where the sample is blood and the characteristics are oxygen-bound hemoglobin, bilirubin, red blood cells, oxygen-bound hemoglobin attached to red blood
cells, and a combination of all measured characteristics of the sample. Based on the known light absorption, scattering and/or fluorescent properties of the blood sample constituents, the absorption spectrum is quantified, analyzed and established to identify the contribution made by the characteristics measured within the sample. Once interfering constituents/characteristics are removed, the concentration of a particular characteristic can be determined.

Therefore Bambot is interpreted to teach determining the concentration of constituents in a blood sample by removing (hence, subtracting) the contribution any additional elements make to the obtained spectrum. 

Bambot does not explicitly teach measuring stray light which occurs when the sensor is inserted or withdrawn, or subtracting this measurement from the sample reflectance measurement.

The teachings of Agilent 2013 are reiterated. The art teaches correcting for stray light (see page 12, second paragraph). The art teaches when stray light correction is activated, Is and I0 are also corrected in the range 190 – 400 nm by subtracting the measured stray light (see page 13).

Isaacs teaches a device and method of analyzing samples using reflectance data (see Abstract). Isaacs teaches subtracting intensity signals representing stray light and electrical noise from other target signals, such as the signals from the sample and standard (column 4, line 67 though line 3 of column 5). Such stray light may enter the system because of imperfect light shielding or may be reflected along the optical path from the light source (column 7, lines 9-11). The art teaches thee standard signal and the reference signal are not only corrected for noise generated by a sensor and other electrical circuitry, but for stray light (column 7, lines 5-9).

It would have been obvious to combine the teachings of the prior art by measuring internally reflected stray light that occurs while the sensor is withdrawn. One would claim 24).
It would have been obvious to combine the teachings of the prior art by measuring internally reflected stray light that occurs during insertion of the sensor. One would measure any internally reflected stray light introduced to the system since Isaacs teaches doing so when analyzing reflectance values of samples. Further, one would subtract the intensity of stray light from the intensity of sample and reference values since Agilent and Isaacs teaches doing so to correct for any noise caused by the stray light. One of ordinary skill would do so to provide an accurate measurement of signal intensity. One would have had a reasonable expectation of success since Isaacs teaches this type of correction can be performed when analyzing optical samples. One would have expected similar results since both references analyze samples using reflectance data. Therefore claim 25 is included in this rejection (claim 25).
Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653